Citation Nr: 1043497	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the recoupment of the Veteran's severance pay from his VA 
disability compensation has been processed correctly with regard 
to VA applying only the payable portion of the incarcerated 
Veteran's disability compensation toward recoupment rather than 
his full service-connected disability rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran reportedly had active duty service from August 1986 
to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) that notified 
that Veteran of a corrective adjustment to the Veteran's 
disability compensation payments.  A notice of disagreement was 
received in August 2005, a statement of the case was issued in 
April 2006, and a substantive appeal was received in May 2006.

In addition, the Board's March 2003 decision of an appeal 
distinct from this one noted that the Veteran appears to 
have raised a claim for an earlier effective date for the 
grant of service connection for his psychiatric disorder.  
A September 2006 written statement from the Veteran's 
representative refers to this matter and notes that it had 
still not yet been adjudicated.  The record does not 
reflect that there has been final adjudication of this 
matter.  Therefore, this issue is again referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Upon discharge from service, the Veteran received disability 
severance pay of $17, 656 for anxiety disorder.

2.  The Veteran was convicted of a felony during the mid 1990's 
and continues to date to be incarcerated.

3.  Because of the Veteran's felony conviction, he is entitled to 
receive compensation benefits only at the 10 percent rate, and 
such is now subject to being recouped due to disability severance 
pay.

4.  The Veteran's spouse has been awarded an apportionment of 
some of the unpaid portion of the Veteran's service-connected 
compensation benefits.

5.  The Veteran's payable compensation benefits flowing from his 
service-connected generalized anxiety disorder, including those 
which are apportioned to his spouse, are subject to recoupment 
due to the receipt of disability severance pay.

6.  The portion of the 70 percent rate of compensation payment to 
which neither the Veteran nor any dependent beneficiary would 
otherwise be entitled to payment (but for recoupment) is not 
subject to recoupment to offset the balance of received 
disability severance pay.


CONCLUSIONS OF LAW

1.  Although the Veteran's service-connected disability is rated 
70 percent disabling, due to his incarceration the Veteran is 
entitled to receive compensation benefits only at the 10 percent 
rate.  38 C.F.R. § 3.665(d) (2010).

2.  The only additional portion (beyond the 10 percent rate) of 
the 70 percent disability rating which has been payable at any 
time during the Veteran's incarceration is the amount payable to 
the Veteran's spouse as a result of an apportionment award.  38 
C.F.R. § 3.665(e) (2010). 

3.  The recoupment of the Veteran's severance pay from his VA 
disability compensation has been correctly processed by recouping 
funds from the payable portion of benefits to which the Veteran 
and his dependent beneficiaries would otherwise (but for 
recoupment) be entitled to receive; the recoupment has correctly 
not applied to the portion of benefits which the Veteran and his 
dependent beneficiaries would not otherwise be entitled to 
receive.  10 U.S.C.A. §§ 1174(h), 1212(d)(1) (West 2002); 38 
C.F.R. §§ 3.665, 3.700(a)(3), 4.1 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory and regulatory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.

Analysis

This appeal features a very specific and particular claim on the 
part of the Veteran appellant.  To summarize, as discussed in 
more detail below, the appellant is an incarcerated Veteran who 
has a single service-connected disability rated 70 percent 
disabling, but is entitled only to receive payment at the 
equivalent of the 10 percent rate due to his incarcerated status.  
However, the Veteran does not currently receive any VA 
compensation payments because the payments to which he would 
otherwise be entitled have been instead applied towards the 
recoupment of the amount of disability severance pay the Veteran 
previously received at the time of his separation from active 
duty service.  The Veteran does not, at this time, raise any 
contention challenging the fact that his service-connected 
disability benefits are to be kept by VA and applied to the 
recoupment until the balance of his severance payment is offset.  
Rather, the Veteran contends that the recoupment should be 
considered to have been completed some time ago, as he contends 
that the full 70 percent rate of payment, that to which he would 
be entitled but for his incarceration, should have been applied 
to the recoupment, thus offsetting the balance of the severance 
payment at a significantly earlier date than is the case 
otherwise.  The Veteran's contentions are expressed in 
correspondence dated in February 2005, and additionally in part 
in the August 2005 notice of disagreement.

Additionally pertinent to this preliminary summary, the Board 
notes that an apportionment was granted in March 2008 which 
granted entitlement to the Veteran's spouse of some of the unpaid 
portion of the Veteran's 70 percent disability compensation.  
Thus, since the time of the establishment of entitlement to 
compensation for the Veteran's service-connected disability, the 
payable portion of the Veteran's 70 percent disability rating has 
featured the 10 percent rate payable to the incarcerated Veteran 
and the amount more recently awarded as an apportionment to the 
Veteran's spouse.

The Veteran contends that the full 70 percent rate should be 
considered to have been recouped and applied to offsetting his 
severance payment balance.  As discussed below, the Board finds 
that only the amounts of the Veteran's disability compensation 
that would otherwise be paid to either the incarcerated Veteran 
or a beneficiary (but for the recoupment) is subject to 
recoupment; the Board finds that compensation to which neither 
the incarcerated Veteran nor any beneficiary would be entitled to 
payment is not subject to recoupment and is not to be applied to 
reducing the severance payment balance.

The Board will focus its discussion in this case upon addressing 
the Veteran's express contentions, which are reasonably specific.  
In this regard, the Board notes that the Veteran does not contend 
at this time that VA has miscalculated or misprocessed the 
recoupment or payment of benefits in any manner other than the 
specific contention outlined above.  The Veteran contends that 
his balance of severance pay should have been offset by 
recoupment of disability benefits at the 70 percent rate rather 
than at the lesser rate associated with benefits actually payable 
in the case of an incarcerated Veteran.

Finally, the Board notes that for a period of time during the 
Veteran's incarceration the RO erroneously released funds to the 
Veteran, failing to instead apply the benefits to the recoupment 
of the severance payment balance.  Ongoing payment of benefits 
was halted when the RO corrected the error in April 2005, but as 
the matter was a result of RO error there was no creation of an 
overpayment or repayment obligation for the Veteran.  While this 
release of funds is relevant to the overall picture of 
compensation received by the Veteran, it is not central to the 
contentions the Veteran raises at this time and the issue 
featured in this case.  The Veteran does not contend that the 
errant release of funds has been to his detriment or is otherwise 
significant to his specific contentions regarding how he believes 
the processing and calculation of his recoupment of severance pay 
from his disability benefits should be conducted.  Therefore, the 
Board will not direct further discussion towards the RO's 
erroneous release of funds to the Veteran in this case.

The facts in this case are not in dispute.  The Veteran was 
discharged from service in November 1993 and was at that time 
entitled to receive severance pay.  He was paid severance pay in 
the amount of $17,656.80 in connection with his service-connected 
psychiatric disability.  He is service connected for generalized 
anxiety disorder with a noncompensable rating effective from May 
1995, and with a 70 percent disability rating effective from 
August 1999.  In approximately the mid 1990's, he was convicted 
of a felony, and has been confined to a penitentiary since that 
time.

The provisions of 38 C.F.R. § 3.665 control the compensation of 
incarcerated beneficiaries of VA benefits.  It provides that any 
person incarcerated in a Federal, State, or local penal 
institution in excess of 60 days for conviction of a felony will 
not receive compensation in excess of specified amounts.  See 38 
C.F.R. § 3.665(a).  If a veteran is rated 20 percent disabled or 
more, then the veteran will receive compensation payable under 38 
U.S.C.A. § 1114(a), or the equivalent of a 10 percent rating.  
See 38 C.F.R. § 3.665(d)(1).  If the veteran is rated at less 
than 20 percent, then the veteran will receive one-half the rate 
of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 
C.F.R. § 3.665(d)(2).

Under these provisions, the Veteran would currently be entitled 
to payment at the equivalent of a 10 percent rating as an 
incarcerated Veteran.  However, as a Veteran who has received 
severance pay, he is required to have the severance pay recouped 
from any disability payments awarded.

A member who has received separation pay, severance pay, or 
readjustment pay, based on service in the armed forces shall not 
be deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the laws administered 
by the VA, but there shall be deducted from that disability 
compensation an amount equal to the total amount of separation 
pay, severance pay, and readjustment pay received, less the 
amount of Federal income tax withheld from such pay.  
Notwithstanding the preceding sentence, no deduction may be made 
from disability compensation for the amount of any separation 
pay, severance pay, or readjustment pay received because of an 
earlier discharge or release from a period of active duty if the 
disability which is the basis for that disability compensation 
was incurred or aggravated during a later period of active duty.  
10 U.S.C.A. § 1174(h) (West 2002).

Where the disability or disabilities found to be service-
connected are the same as those upon which disability severance 
pay is granted or where entitlement to disability compensation 
was established on or after September 15, 1981, an award of 
compensation will be made subject to recoupment of the disability 
severance pay.  Prior to the initial determination of the degree 
of disability, recoupment will be at the full monthly 
compensation rate payable for the disability or disabilities for 
which severance pay was granted.  Following initial determination 
of the degree of disability, recoupment shall not be at a monthly 
rate in excess of the monthly compensation payable for that 
degree of disability.  There is no prohibition against payment of 
compensation where the veteran received non-disability severance 
pay or where disability severance pay was based upon some other 
disability.  Compensation payable for service-connected 
disability other than the disability for which disability 
severance pay was granted will not be reduced for the purpose of 
recouping disability severance pay.  38 C.F.R. § 3.700(a)(3).

The amount of disability severance pay received under this 
section shall be deducted from the compensation for the same 
disability to which the former member of the armed forces or his 
dependents becomes entitled under the law.  10 U.S.C.A. 
§ 1212(d)(1).

In this case, upon his separation from service in November 1993, 
the Veteran received $17, 656 in severance pay due to his 
separation based on disability.  During the mid 1990s, he was 
convicted of a felony and sent to prison.  As has been previously 
stated, his spouse was granted an apportionment of his disability 
compensation benefits in March 2008.  As an incarcerated felon, 
he is entitled only to receive benefits at the equivalent of a 10 
percent rate.  The primary purpose of lowering the Veteran's 
compensation benefits when the Veteran is incarcerated, is to 
prevent the duplication of governmental expenditures benefitting 
incarcerated persons in receipt of compensation benefits.  
Moreover, the Veteran's disability compensation is intended to 
replace lost earning capacity and is not necessary when a person, 
by reason of imprisonment, suffers no economic detriment as a 
result of his disability.  See 38 C.F.R. § 4.1; see also 
VAOPGCPREC 59-91.

However, the Veteran's spouse may be entitled to all or some of 
the Veteran's disability compensation.  The Veteran, in raising 
this appeal, does not argue that his severance pay should not be 
recouped.  He argues the alternative, that the severance pay 
should be recouped, but that the recoupment should be based on 
the entire percentage of the amount of disability compensation 
awarded, not just the 10 percent allocated to an incarcerated 
veteran.  He maintains that if VA calculates the recoupment of 
the entire amount of the Veteran's compensation benefits, at the 
full 70 percent rate, the debt would be paid faster and would 
have, in fact, already been completely paid off some years ago; 
the Veteran contends that payment of his benefits should 
accordingly have resumed in the past.

The Veteran argues, as explained in his February 2005 written 
correspondence and his August 2005 notice of disagreement, that 
if the full 70 percent rate of benefit payment is available for 
potential apportionment to beneficiaries other than himself, then 
it must therefore also be available to VA for recoupment of his 
severance pay.  The Veteran does not cite any legal authority for 
his contentions regarding the law.  The Board notes that all or 
part of the compensation not paid to an incarcerated veteran may 
be apportioned to the veteran's spouse, child or children, and 
dependent parents on the basis of individual need.  In 
determining individual need, consideration is given to such 
factors as the apportionee claimant's income and living expenses, 
the amount of compensation available to be apportioned, the needs 
and living expenses of other apportionee claimants as well as any 
special needs, if any, of all apportionee claimants.  38 C.F.R. 
§ 3.665(e) (2010).

The Veteran's argument appears to be that if the full amount of 
his compensation is potentially available to an apportionment 
claimant, then the full amount must be available to VA for the 
purposes of recouping his severance payment.  However, although 
the Board understands the reasoning for such an assumption, the 
Board can identify no statutory or regulatory authority that 
supports the Veteran's position and the Veteran has not 
identified any such statutory or regulatory authority himself.  
The provisions of 38 C.F.R. § 3.665(e) are specific in 
authorizing, under certain conditions, apportionment of all or 
part of the compensation not paid to an incarcerated veteran to 
particular identified parties: a veteran's spouse, children, or 
dependent parents.  The Board finds that the regulation makes no 
provisions, express or implicit, providing for application of the 
compensation not paid to an incarcerated veteran towards a VA 
debt or towards recoupment of severance pay.  As such, the Board 
is unable to find that 38 C.F.R. § 3.665(e) supports the 
Veteran's argument.

The primary purpose of lowering the Veteran's compensation while 
he is incarcerated, is to prevent duplication of government 
expenditures by those in receipt of compensation benefits.  The 
government pays for the care of the Veteran in prison and he 
therefore suffers no economic detriment as a result of his 
disability.  The Veteran's theory, that the full rate of 
compensation should be applied to reducing his severance pay 
balance for recoupment purposes, would result in precisely the 
duplication of government expenditures that these regulations are 
designed to prevent.  The regulations prevent the duplicative 
payment of disability compensation while the Veteran's care is 
provided for at government expense in prison.  In this case, the 
Veteran has already received advance payment of the disability 
compensation in the form of the severance payment, and any 
service-connected compensation for the same disability to which 
he may be entitled is to be recouped until such time as the 
balance of the total compensation payments he is entitled to 
receive exceeds the balance of the payment he has already 
received.  During the time of the Veteran's incarceration, 
however, he is not entitled to any VA disability compensation 
beyond the 10 percent disability rate because he is receiving, at 
government expense, provisions and care in prison.  Were the 
Veteran to have his severance pay balance reduced for recoupment 
purposes by the full 70 percent rate of disability compensation, 
he would be receiving  the benefit of the full disability 
compensation at government expense in addition to the provisions 
and care provided to him at government expense as part of his 
incarceration.  This duplicative government expenditure would be 
contrary to the purpose and the content of the pertinent law and 
regulations, and the Board has no basis for granting the 
Veteran's appeal without identification of some provision of law 
for such an exception.

Although the Veteran has identified that there is an arguable 
exception to the above-discussed policy in that 38 C.F.R. 
§ 3.665(e) allows for payment of the unpaid portion of the 
incarcerated Veteran's benefits to certain specified 
apportionment claimants, the provision for such does not present 
any apparent basis for the Board to find that payments to which 
the incarcerated Veteran is not entitled are to be applied to 
reduce the Veteran's severance pay balance for recoupment 
purposes.

The Board further observes that 38 C.F.R. § 3.665, more broadly, 
covers the special provisions contemplated for incarcerated 
beneficiaries concerning compensation benefits.  The provisions 
of 38 C.F.R. § 3.665 are explicit and thorough, covering 14 
subsections, with none of them providing a basis for granting the 
Veteran's appeal in this case.  38 C.F.R. § 3.665 does not 
anywhere suggest that compensation payments to which the Veteran 
is not entitled, due to being an incarcerated Veteran, can be 
applied to reducing the balance of severance pay for recoupment 
purposes.

The law and regulation concerning recoupment of service-connected 
disability compensation to the extent of previously paid 
severance pay does not otherwise support the Veteran's theory in 
this case.  Following initial determination of the degree of 
disability, recoupment shall not be at a monthly rate in excess 
of the monthly compensation payable for that degree of 
disability.  38 C.F.R. § 3.700(a)(3).  The amount of disability 
severance pay received under this section shall be deducted from 
the compensation for the same disability to which the former 
member of the armed forces or his dependents becomes entitled 
under the law.  10 U.S.C.A. § 1212(d)(1).  The Board finds no 
applicable provision which indicates the result the Veteran seeks 
in this case, and the Veteran has identified no such provision.

Neither the Veteran's contentions, nor the Board's own review and 
consideration, has identified any authority in the applicable law 
to indicate that recoupment of his service-connected benefits can 
include benefits to which he or his dependents are not otherwise 
entitled to actual payment (but for the recoupment).  Recoupment 
of benefits to pay down the severance payment balance applies to 
compensation for the same disability to which the Veteran or his 
dependents becomes entitled under the law.  See 10 U.S.C.A. 
§ 1212(d)(1).  There is no identified basis in the law or 
regulations for recoupment of benefits to which neither the 
Veteran nor his dependents are entitled under the law.  In this 
case, the Veteran's appeal must be denied to the extent that he 
seeks to apply, to his severance pay balance recoupment, 
compensation benefits beyond the amount to which he and his 
dependents have been otherwise actually entitled to receive (but 
for recoupment).

VA law provides for an apportionment of an incarcerated Veteran's 
compensation by his spouse if the spouse is able to establish 
need.  The spouse of the incarcerated Veteran has been awarded an 
apportionment of some of the unpaid portion of his benefits by 
the RO in March 2008.  Recoupment may be made of the Veteran's 
entire disability compensation benefits, that which he currently 
is entitled to receive, and that portion which is apportioned to 
his spouse.  Recoupment cannot be made of the disability 
compensation benefits which neither the incarcerated Veteran nor 
any dependent beneficiary is otherwise entitled to receive, 
regardless of the fact that the payments would be greater were 
the Veteran not incarcerated.

The appeal must be denied as a matter of law.




ORDER

The portion of benefits which the Veteran and his dependent 
beneficiaries would not otherwise be entitled to receive cannot 
be applied towards the recoupment of the Veteran's severance pay.  
The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


